U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2009 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-29417 ALL Fuels & Energy Company (Exact name of registrant as specified in its charter) DELAWARE 62-1581902 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6165 N.W. 86th Street, Johnston, Iowa 50131 (Address of principal executive offices, including zip code) (515) 331-6509 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of August 17, 2009, there were 50,624,386 shares of the issuer’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page ALL Fuels & Energy Company Consolidated Balance Sheets as of June 30, 2009 (unaudited), and December 31, 2008 (audited) 3 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2009 (unaudited) and 2008 (unaudited), and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 (unaudited) and 2008 (unaudited), and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2009 (unaudited) 5 Notes to Consolidated Financial Statements 7 ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, 2009, and December 31, 2008 6/30/09 unaudited 12/31/08 ASSETS Current assets Cash and cash equivalents Prepaid expenses Total current assets Property and equipment - at cost Equipment Less accumulated depreciation Total property and equipment - net Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses Total current liabilities Stockholders’ equity (deficit) Common stock, $.01 par value; 80,000,000 shares authorized, 50,624,386 and 51,624,386 shares issued and outstanding Additional paid-in capital Treasury stock, at cost Receivable from shareholder Accumulated deficit Deficit accumulated during the development stage Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2009 and 2008, and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2009 Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Period from Commence-ment of Development Stage (June 7, 2004) to 6/30/09 (unaudited) Revenues $ $ Operating Costs and Expenses Consulting Legal and professional Impairment charge General and administrative Total operating expenses Other income (expense) Interest expense Interest income 25 Rental income Loss on sale of land Equity loss in subsidiary Total other income (expense) 25 Net loss Income (loss) per share Weighted average number of shares outstanding (basic and diluted) The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2009 and 2008, and the Period from Commencement of Development Stage (June 7, 2004) to June 30, 2009 Six Months Ended June 30, (unaudited) (unaudited) Period from Commencement of Development Stage (June 7, 2004) to 6/30/09 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss Adjustments to reconcile net loss to cash used for operating activities: Loss on sale of land Loss on disposition of fixed assets Depreciation and amortization Equity loss in subsidiary Options issued for compensation Stock issued for services and compensation Impairment charge Decrease in deposits (Increase) decrease in accrued expenses Increase (decrease) in prepaids Increase in unearned rental income Increase in accounts payable 19 Net cash used for operating activities The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2009 and 2008, and the Period from Commencement of Development Stage (June 7, 2004) to June 20, 2009 (cont.) Six Months Ended June 30, (unaudited) (unaudited) Period from Commencement of Development Stage (June 7, 2004) to 6/30/09 (unaudited) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of land Investment in subsidiary Increase in accrued liabilities - related party Collections from receivable Proceeds from sale of land Purchase of office equipment Payments on construction-in-progress Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock for cash Principal payments on related party advances Proceeds from long-term debt, net of deferred borrowing costs Purchase of treasury stock Contributions from shareholders Net cash provided by financing activities NET CHANGE IN CASH Cash, beginning of period Cash, end of period The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited interim financial statements of ALL Fuels & Energy Company (the “Company”) have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America, pursuant to the Securities and Exchange Commission rules and regulations. In management’s opinion all adjustments necessary for a fair presentation of the results for interim periods have been reflected in the interim financial statements. The results of operations for any interim period are not necessarily indicative of the results for a full year. All adjustments to the financial statements are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Such disclosures are those that would substantially duplicate information contained in the most recent audited financial statements of the Company, such as significant accounting policies and stock options. Management presumes that users of the interim statements have read or have access to the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Note 2. Management’s Plans for Liquidity With the sale of the Company’s real estate asset in the last quarter of 2008 and a recent loan from a director, the Company will possess a level of capital sufficient to sustain its current operations for all of 2009. However, the Company will require substantial additional capital to purchase one or more existing ethanol production facilities or to pursue other business opportunities. The Company believes it will be able to secure the financing, in the form of debt, equity or a combination thereof, necessary to complete these opportunities. To this end, the Company has retained Trinity Capital, Los Angeles, California, as its investment banker. To date, the Company has not received a commitment for an equity investment or a loan in any amount. During the remainder of 2009, the Company intends to commit most of its available capital to its pursuit of the acquisition of an existing ethanol production facility and its Ethanol Group activities and only nominal amounts of its available capital to each of its recently announced enzyme and polymer pipe ventures. It is likely that the enzyme venture will require approximately $1.5 million over the next 24 months to complete the development of up to ten market-ready enzymes. See Note 6 below for additional information concerning the enzyme venture. It is likely that the polymer pipe venture will require approximately $3 million over the next 12 months to commence pipe manufacturing and sales operations. See Note 7 below for additional information concerning the polymer pipe business opportunity. The needed funding will be sought from third parties. Note 3. Prepaid Expenses At June 30, 2009, the Company had prepaid expenses of $7,320, which represents prepaid insurance. At June 30, 2008, the Company had prepaid expenses of $39,862, of which $29,807 relates to expenses incurred in connection with its efforts in acquiring certain ethanol-related businesses. In future periods, prepaid expenses associated with successful acquisitions will be capitalized, while those associated with unsuccessful acquisition efforts will be expensed. The remaining $10,055 represents prepaid insurance. Note 4. Land, Equipment and Construction in Progress Through June 30, 2008, the Company had paid $193,720 in construction-related expenses associated with the Company’s proposed ethanol production facility to be constructed in Manchester, Iowa. In November 2008, this land was sold and the construction-related expenses written-off at than time. Note 5. Capital Stock Stock for Services During the first six months of 2009, the Company issued no shares to consultants for services. During the first six months of 2008, the Company issued a total of 1,000,000 shares of common stock to third-party consultants for services, resulting in $540,000 in non-cash compensation expense included in professional and legal expenses and consulting fees in the accompanying statements of operations. There are no performance commitments or penalties for non-performance, therefore the Company recorded the expense at the date of issuance. During the first six months of 2009, the Company issued no shares to directors for bonuses. During the first six months of 2008, the Company issued a total of 75,000 shares of common stock to three of its directors as bonuses. The issuance of these shares resulted in $41,400 in legal expenses and consulting fees in the accompanying statement of operations. There are no performance commitments or penalties for non-performance, therefore the Company recorded the expense at the date of issuance. Stock Issued on Exercise of Options During the first six months of 2008, the Company issued a total of 405,000 shares of common stock on the exercise of options. These shares were issued for a total of $143,269 in cash. Cancellation of Common Stock In June 2009, a total of 1,000,000 shares of Company common stock were cancelled; such shares were tendered for cancellation by two third-party consultants. In January 2008, a total of 1,238,100 shares of Company common stock were cancelled, pursuant a settlement agreement. Note 6. AFSE Enzyme, LLC The Company recorded its investment in AFSE Enzyme, LLC on the equity method. Under this method, the Company recorded its initial investment at its cost and increased the investment by any additional funds invested. It then adjusted the amount of the investment by its share of the investee’s earnings or losses. Through 2008, the Company had invested $218,855 in the venture. During the fourth quarter of 2008, the Company ended its involvement in AFSE Enzyme and began to pursue the project without using
